DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.


The numbering of claims as presented on November 23, 2021 is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 238-260 been renumbered 240-246 respectively.

It should be noted that claims 215-239 were previously allowed.  Applicant inadvertently omitted claims 238 and 239 as previously allowed when submitting the claim set received November 23, 2021 and submitted “new” claims which overwrote those previously allowed.  Since claim numbering must be preserved in prosecution, and since applicant intended to submit new claims rather than amend those previously submitted, the mistakenly omitted claims 238 and 239 have been reintroduced by examiner’s answer and the new claims received as part of the 11/23/2021 response have been renumbered as 240-262.  Given the large number of dependent claims which refer to a misnumbered claim in the 11/23/2021 response, in the interest of clarity the full text of claims 238-262 is set forth below.     

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James DeGiulio on February 10, 2022.

The application has been amended as follows: 

In the claims:


The text of claims 238-262 has been deleted and has been replaced with the following:



238.  The pharmaceutical composition of claim 215, wherein the first immunoglobulin constant region or portion thereof is a first Fc region and wherein the second immunoglobulin constant region or portion thereof is a second Fc region.

239.  The pharmaceutical composition of claim 220, wherein the first immunoglobulin constant region or portion thereof is a first Fc region and wherein the second immunoglobulin constant region or portion thereof is a second Fc region.

240.  A pharmaceutical composition comprising a chimeric protein and a pharmaceutically acceptable carrier, 

    polypeptide; 
wherein the first polypeptide comprises:
(a) a Factor VII ("FVIII") protein comprising amino acid residues 1 to 740 of SEQ ID NO: 16 and a B-domain deletion; and 
(b) a first immunoglobulin constant region, 
wherein the second polypeptide comprises:
(a) a von Willebrand Factor (VWF) fragment comprising a D’ and a D3 domain of VWF, wherein the VWF fragment comprises an alanine substitution for cysteine at residues corresponding to residue 1099 and residue 1142 of SEQ ID NO: 2;
(b) a second immunoglobulin constant region; and
(c) a cleavable linker located between the VWF fragment and the second immunoglobulin constant region,
wherein the first polypeptide and the second polypeptide are linked by a disulfide bond between the first and second immunoglobulin constant regions.

241. The pharmaceutical composition of claim 240, wherein the pharmaceutical composition is in powder form for constitution with a suitable vehicle.

242.  The pharmaceutical composition of claim 240, wherein the FVIII protein comprises an a3 acidic region, an A3 region, a C1 region, and a C2 region of FVIII comprising amino acids 1649 to 2332 of SEQ ID NO: 16.

243. The pharmaceutical composition of claim 240, wherein both the first and second immunoglobulin constant region is the Fc fragment of IgG1.

244. The pharmaceutical composition of claim 240, wherein both the first and second immunoglobulin constant regions are glycosylated.



246.  The pharmaceutical composition of claim 240, wherein the first polypeptide and the second polypeptide are linked by two disulfide bonds between the first and second immunoglobulin constant regions.

247.  The pharmaceutical composition of claim 240, wherein the cleavable linker is a thrombin cleavable linker.

248.  The pharmaceutical composition of claim 240, wherein the B-domain deletion is a partial deletion of the B domain.

249.  The pharmaceutical composition of claim 240, wherein the VWF fragment consists of a D’ and a D3 domain of VWF.

250.  The pharmaceutical composition of claim 240, wherein the VWF fragment does not include the Al domain, the A2 domain, the A3 domain, the D4 domain, the B1 domain, the B2 domain, the B3 domain, the C1 domain, the C2 domain, or the CK domain of VWF.

251.  The pharmaceutical composition of claim 242, wherein both the first and second immunoglobulin constant region is the Fc fragment of IgG1.

252. The pharmaceutical composition of claim 251, wherein the cleavable linker is a thrombin cleavable linker.

253.  The pharmaceutical composition of claim 252, wherein the VWF fragment consists of a D’ and a D3 domain of VWF.

254.   A pharmaceutical composition comprising a chimeric protein and

wherein the chimeric protein comprises a first polypeptide and a second
     polypeptide; 
wherein the first polypeptide comprises: 
(a) a Factor VII ("FVIII") protein comprising amino acid residues 1 to 740
      of SEQ ID NO: 16 and a B-domain deletion; and 
(b) a first immunoglobulin constant region, 
wherein the second polypeptide comprises: 
(a) a von Willebrand Factor (VWF) fragment comprising a D’ and a D3
     domain of VWF, wherein the VWF fragment comprises an alanine
     substitution for cysteine at residues corresponding to residue 1099 and
     residue 1142 of SEQ ID NO: 2; 
(b) a second immunoglobulin constant region; and 
(c) a cleavable linker located between the VWF fragment and the
 	      second immunoglobulin constant region, 
wherein the FVII protein is a single chain FVIII protein; 
wherein the VWF fragment is prevented or inhibited from forming multimers; 
wherein the VWF fragment binds to the FVIII protein and does not bind
           endogenous human VWF; 
wherein the first polypeptide and the second polypeptide are linked by a disulfide
           bond between the first and second immunoglobulin constant regions; and 
wherein the pharmaceutical composition is freeze-dried.

255.  The pharmaceutical composition of claim 254, wherein the pharmaceutical composition is in powder form for constitution with a suitable vehicle.

256. The chimeric protein of claim 254, wherein the FVII protein comprises an a3 acidic region, an A3 region, a C1 region, and a C2 region of FVIII comprising amino acids 1649 to 2332 of SEQ ID NO: 16.



258.  The pharmaceutical composition of claim 254, wherein both the first and second immunoglobulin constant regions are glycosylated. 

259.  The pharmaceutical composition of claim 254, wherein the first polypeptide and the second polypeptide are linked by two disulfide bonds between the first and second immunoglobulin constant regions.

260.  The pharmaceutical composition of claim 256, wherein the cleavable linker is a thrombin cleavable linker.

261.  The pharmaceutical composition of claim 254, wherein both the first and second immunoglobulin constant region is the Fc fragment of IgG1.

262.  The pharmaceutical composition of claim 261, wherein the first polypeptide and the second polypeptide are linked by two disulfide bonds between the first and second immunoglobulin constant regions.



Claims 215-262 are allowed.
As discussed in greater depth in prior office actions, applicant has claimed a novel genus of products that join the D’ and D3 domains of vWF to FVIII in a particular structural arrangement which does not appear to have been obvious in view of the prior art.  Data is disclosed indicating that such constructs demonstrate increases in half-life as compared to versions lacking the vWF domains, and recombinant FVIII products are well known in the art for use in exogenous factor replacement therapy in the treatment of hemophilia A patients.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644